Citation Nr: 0108009	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than August 1, 1996 
for the award and payment of Dependency and Indemnity 
Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the unremarried widow of a deceased veteran 
who served periodically from February 1952 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Anchorage Regional Office 
(RO) of the Department of Veterans Affairs (VA).  At the 
request of the Director of the Compensation and Pension (C&P) 
Service of the Veterans Benefits Administration, the VA 
General Counsel issued an opinion (VAOPGCPREC 35-97 (Dec. 9, 
1997)) concerning some of the questions presented in this 
case.  A copy of that precedent legal opinion is of record.  
In April 1999, a hearing was held at the RO at which the 
appellant and her representative appeared and explained their 
contentions.  


REMAND

The appellant's representative complained at the hearing that 
the appellant has never been furnished a copy of 
VAOPGCPREC 35-97, although the representative, himself, 
appeared to be very familiar with the contents of that 
opinion (see April 1999 transcript, pp. 2-3).  Since a 
suitably redacted copy of the VA General Counsel precedent 
opinion in question was subsequently published in the Federal 
Register (see 63 Fed. Reg. 31262 (1998)), it is now a public 
document in the public domain; nevertheless, the Board will 
request the RO to furnish the appellant with a copy of this 
document.  

The appellant's representative also complained at the April 
1999 hearing that the RO did not follow the developmental 
procedures prescribed in VAOPGCPREC 35-97, i.e., the RO was 
to first determine whether or not the application for VA 
burial benefits filed by the appellant in March 1977 on VA 
Form 21-530 constituted an informal claim for DIC benefits 
under the guidelines set forth in that legal opinion; and, if 
not, either the C&P Service or the RO was directed to 
consider a possible recommendation to the Secretary for 
equitable relief for the appellant under 38 U.S.C. § 503(a) 
(West 1991).  There is some merit to this complaint, 
especially with regard to the second point.  

The RO appears to have decided that the VA Form 21-530 filed 
in March 1977 does not constitute an informal claim by the 
appellant for DIC benefits (see supplemental statement of the 
case issued in February 2000); however, no discussion of 
whether or not an administrative error was responsible for 
the delay in authorizing the appellant's DIC benefits such as 
to warrant referral to the Secretary for possible equitable 
relief for the appellant was included in that document or in 
any other document currently of record.  

The question of possible equitable relief for the appellant 
is solely within the discretion of the Secretary and does not 
fall within the appellate jurisdiction of the Board (see 
Darrow v. Derwinski, 2 Vet. App. 303 (1992)); but the 
question of administrative error causing the delay in 
awarding the appellant's DIC benefits is inextricably 
intertwined with the issue certified on appeal, requiring 
deferral of the certified issue until this question is 
considered in accordance with the instructions of the General 
Counsel (see Harris v. Derwinski, 1 Vet. App. 180 (1991)).  

Finally, it has been contended by and on behalf of the 
appellant that a claim which she filed in March 1977 with the 
Social Security Administration (SSA) for a lump-sum death 
payment was also a timely initial claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 5105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.153 (2000).  The statute provides that 
the VA Secretary (formerly the Administrator of VA) and the 
Secretary of Health and Human Services (currently the 
Commissioner of Social Security) shall jointly prescribe 
forms for use by survivors of members and former members of 
the uniformed services in filing applications for benefits 
under chapter 13 of title 38 of the U.S. Code (DIC benefits) 
and under title II of the Social Security Act (42 U.S.C. 401 
et seq.); and that when an application is filed with either 
Secretary (currently, with either the Secretary or the 
Commissioner of Social Security), it shall be deemed to be an 
application for benefits under both chapter 13 of title 38 of 
the U.S. Code (DIC benefits) and under title II of the Social 
Security Act (42 U.S.C. 401 et seq.).  Furthermore, a copy of 
such application filed with either Secretary, together with 
any additional information and supporting documents, shall be 
transmitted by the Secretary receiving the application to the 
other official.  38 U.S.C.A. § 5105 (West 1991 & Supp. 2000).  

The SSA did not notify VA of the appellant's March 1977 
claim.  Perhaps through error, or possibly the claimant did 
not use the prescribed joint application form.  Thus, the 
Board needs an actual copy of the appellant's March 1977 
claim with the SSA in order to determine if it qualifies as a 
DIC claim under 38 U.S.C.A. § 5105.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should furnish both the 
appellant and her representative with a 
copy of VAOPGCPREC 35-97.  

2.  In accord with the instructions of 
the VA General Counsel in VAOPGCPREC 35-
97, the appropriate agency (either the RO 
or C&P Service) should determine if an 
administrative error was responsible for 
the delay in authorizing the appellant's 
award of DIC benefits.  If so, the 
General Counsel has advised that this 
case should be referred to the Secretary 
for possible equitable relief under 
38 U.S.C. § 501(a).  A formal, written 
record of this determination, together 
with a written statement of the reasons 
and bases therefore, should be prepared 
and added to the claims file.  

3.  The RO should also contact the SSA 
and request (pursuant to 38 U.S.C.A. 
§ 5106) that a copy of the appellant's 
actual March 1977 application for SSA 
death benefits be provided for inclusion 
in the claims file.  The SSA should also 
be requested to certify whether or not 
this March 1977 application was made on 
the jointly prescribed form authorized by 
38 U.S.C.A. § 5105 for use by survivors 
of members and former members of the 
uniformed services in filing applications 
for benefits under chapter 13 of title 38 
of the U.S. Code (DIC benefits) and under 
title II of the Social Security Act 
(42 U.S.C. 401 et seq.).  If the 
application was made on this jointly 
prescribed form, the SSA should be 
further requested to explain (if 
possible) why VA was not notified of this 
claim in 1977 pursuant to 38 U.S.C.A. 
§ 5105.  

4.  After completing any additional 
evidentiary development or notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), the RO should 
readjudicate the claim certified on 
appeal.  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is so informed, but she may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In connection with this case, it is noted that the U. S. 
Court of Appeals for Veterans Claims (the Court) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



